DISMISS and Opinion Filed July 19, 2022




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-22-00316-CR

                              EX PARTE ROBERT BEVERS

                  On Appeal from the County Criminal Court No. 3
                               Dallas County, Texas
                      Trial Court Cause No. MC20A-0523-C

                           MEMORANDUM OPINION
               Before Justices Partida-Kipness, Pedersen, III, and Nowell
                               Opinion by Justice Nowell
       Robert Bevers appeals the trial court’s order denying relief on his pretrial

application for writ of habeas corpus. On June 22, 2022, the State filed a motion to

dismiss the appeal for want of jurisdiction. Appellant has not filed a response. 1 We

will dismiss the appeal.

       To appeal from an adverse ruling on an application for writ of habeas corpus,

a defendant must file a notice of appeal within thirty days after the trial court enters

the appealable order denying habeas relief. See TEX. R. APP. P. 26.2(a)(1); Ex parte

Matthews, 452 S.W.3d 8, 10–11 (Tex. App.—San Antonio 2014, no pet.). A timely


   1
      By order entered June 1, 2022, the Court granted retained counsel’s emergency motion to withdraw
as appellant’s counsel on appeal. Appellant is now proceeding pro se.
filed notice of appeal is required to invoke this Court’s jurisdiction. Castillo v. State,

369 S.W.3d 196, 198 (Tex. Crim. App. 2012). In the absence of a timely filed notice

of appeal, we must dismiss the appeal for want of jurisdiction. Id. We must also

dismiss the appeal for want of jurisdiction if the record shows no appealable order

has been entered. See State v. Sanavongxay, 407 S.W.3d 252, 259 (Tex. Crim. App.

2012).

      In its motion to dismiss, the State points out the clerk’s record shows the trial

court entered its order denying relief on appellant’s pretrial application for writ of

habeas corpus on May 18, 2020. Because appellant filed his notice of appeal on

March 23, 2022, the State contends the appeal is untimely and should be dismissed.

      The clerk’s record also shows that the order the trial court entered is styled as

being entered in cause number M1916311, the underlying criminal case from which

the habeas proceeding arose. See Greenwell v. Court of Appeals for Thirteenth

Judicial Dist., 159 S.W.3d 645, 650 (Tex. Crim. App. 2005) (explaining that habeas

proceeding is separate criminal action from criminal prosecution).

      Assuming that the trial court’s order, although entered under the wrong case

number, is an appealable order in the habeas case, appellant’s notice of appeal, filed

almost two years after the appealable order was entered, is untimely. See TEX. R.

APP. P. 26.2(a)(1). Because appellant’s notice of appeal is untimely, we must dismiss

the appeal for want of jurisdiction. Castillo, 369 S.W.3d at 198.



                                          –2–
      Making the opposite assumption, that the order was not properly entered in

the habeas proceeding and is not an appealable order, then we have no jurisdiction

because the clerk’s record shows there is no final order. See Sanavongxay, 407

S.W.3d at 259.

      Because our jurisdiction has not been invoked under either view of the order,

we grant the State’s motion, and we dismiss the appeal.




220316f.u05                               /Erin A. Nowell//
Do Not Publish                            ERIN A. NOWELL
TEX. R. APP. P. 47.2(b)                   JUSTICE




                                       –3–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

EX PARTE ROBERT BEVERS                       On Appeal from the County Criminal
                                             Court No. 3, Dallas County, Texas
No. 05-22-00316-CR                           Trial Court Cause No. MC20A-0523-
                                             C.
                                             Opinion delivered by Justice Nowell.
                                             Justices Partida-Kipness and
                                             Pedersen, III participating.

      Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 19th day of July, 2022.




                                       –4–